Becker v. State







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
RACHEL J. SHOWERY,                                    )                     No. 08-04-00280-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                        41st District Court
)
ROTECH MEDICAL CORPORATION            )                  of El Paso County, Texas
D/B/A INTENSIVE HOME CARE                    )
D/B/A MAJOR MEDICAL,                                )                         (TC# 2001-4315)
)
                                    Appellee.                          )

MEMORANDUM OPINION

            Pending before the Court is Rachel J. Showery’s motion to dismiss the appeal as moot
because the parties have settled their dispute.  See Tex.R.App.P. 42.1.  The motion is granted and
the appeal is dismissed as moot.  The motion does not specify that the parties have reached an
agreement regarding costs.  Accordingly, costs are taxed against Appellant.  See Tex.R.App.P.
42.1(d).

December 2, 2004                                                       
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.